Citation Nr: 0804139	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO. 04-39 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected left 
ankle Achilles tendonitis.

2. Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected left 
ankle Achilles tendonitis.

3. Entitlement to service connection for a low back disorder, 
to include as secondary to service-connected left ankle 
Achilles tendonitis.

4. Entitlement to an initial disability rating in excess of 
30 percent for service-connected depression.

5. Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities




REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active service from May 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the benefits sought on appeal.

Four of the five issues on appeal were previously before the 
Board and were remanded in July 2006 and September 2007. The 
veteran testified via videoconference at a Board hearing in 
December 2007.


FINDINGS OF FACT

1. The preponderance of the medical evidence weighs against a 
finding that the veteran currently has a right ankle 
disability.

2. The preponderance of the medical evidence weighs against a 
finding that the veteran currently has a right knee 
disability due to his service in the military or as secondary 
to his service-connected left ankle Achilles tendonitis.

3. The preponderance of the medical evidence weighs against a 
finding that the veteran currently has a back disability due 
to his service in the military or as secondary to his 
service-connected left ankle Achilles tendonitis.

4. With resolution of the benefit of the doubt, the veteran's 
service-connected depression is manifested by a depressed and 
flattened affect, and disturbances of motivation and mood 
resulting in difficulty in establishing and maintaining 
effective work relationships. 

5. The veteran's service-connected disability does not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a 
right ankle disability, to include as secondary to service-
connected left ankle Achilles tendonitis, have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

2. The criteria for entitlement to service connection for a 
right knee disability, to include as secondary to service-
connected left ankle Achilles tendonitis, have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

3. The criteria for entitlement to service connection for a 
back disability, to include as secondary to service-connected 
left ankle Achilles tendonitis, have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

4. The criteria for entitlement to an initial disability 
rating of 50 percent, but no higher, for depression have been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2007).

5. The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in February 2002, September 2002, November 
2004, September 2006, and April 2007 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection, TDIU, increased 
ratings, and effective date claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. 

Although the notice letters were not all timely in that most 
of them were issued subsequent to issuance of the rating 
decisions on appeal, the veteran has not been prejudiced from 
this error because the denial of the veteran's claims in this 
appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned. As to the 
PTSD claim that is granted in this decision, the RO can 
correct any notification deficiencies when it effectuates the 
increased rating.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (revised effective October 10, 
2006), service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury. The regulation permits service connection 
not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a 
service-connected disability. See 38 C.F.R. § 3.310 (2007). 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the 
instant case, however, after examining the record and the 
veteran's contentions, the Board finds that the veteran has 
raised no contentions regarding aggravation and there is no 
competent medical evidence suggesting aggravation. 


Right Ankle

The veteran has alleged that his service-connected left 
Achilles tendon disability has caused a right ankle 
disability. As a preliminary matter in all service connection 
claims, it must be shown that the veteran has a current 
disability. Service connection cannot be established without 
a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

The competent medical evidence of record shows that the 
veteran has multiple complaints of right ankle pain, but no 
diagnosis of an underlying right ankle disability. Neither 
the April 2003 nor the January 2004 VA examination report 
diagnoses the veteran with a right ankle disability. The 
October 2006 VA examiner stated that after taking the 
veteran's history, physically examining the veteran, and 
reviewing x-ray images of the veteran's right ankle, the only 
diagnosis he could render was right ankle pain. 

Pain in and of itself is not a disability for purposes of VA 
compensation. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."). As such, the Board finds that the veteran does 
not have a current right ankle disability. It therefore 
follows that entitlement to service connection for a right 
ankle disability is not warranted.

Right Knee

The veteran argues that his service-connected left ankle 
Achilles tendon disability has caused changes in his gait 
that have resulted in a right knee disability. The salient 
competent medical evidence of record includes January 2004 
and October 2006 VA examination reports. 

The January 2004 VA examination report shows that the 
examiner opined that it was difficult to ascertain whether 
the veteran's service-connected left ankle Achilles tendon 
disability could have caused the veteran's right knee 
problems. He went on to state that it was possible that the 
veteran's gait changes could have affected him, but that it 
was difficult to determine whether the degenerative changes 
were part of the aging process or the result of some post-
traumatic syndrome.

The October 2006 VA examination report shows that after 
reviewing the veteran's c-file and examining the veteran, the 
examiner opined that the veteran's right knee disability is 
degenerative in nature and not due to his left ankle 
disability. There are no contrary medical opinions of record. 

There is no competent medical evidence of a right knee 
disability for over 15 years after discharge from active duty 
service and no competent medical evidence relating the 
veteran's current right knee disability to his active duty 
service. There are several January 2004 lay statements from 
individuals who attested to witnessing the veteran's 
orthopedic pain and mental problems and attributing them to 
his active duty service or a service-connected disability. 
However, opinions regarding medical causation require medical 
skills and must be made by medical experts. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). After careful 
consideration of the evidence, the Board finds that 
entitlement to service connection for a right knee 
disability, to include as due to service-connected left ankle 
Achilles tendonitis, is not warranted on either a direct or 
secondary basis.

Back

The veteran has argued that be believes his current back 
disability is due to gait changes caused by his service-
connected left ankle Achilles tendonitis. Post-service 
private and VA medical records show that the veteran has a 
current back disability. A December 1995 private medical 
record shows that the veteran injured his back while working 
in 1992. 

A January 2004 VA examination report shows that the examiner 
opined that it was difficult to ascertain whether the 
veteran's service-connected left ankle Achilles tendon 
disability could have caused the veteran's back problems. He 
went on to state that it was possible that the veteran's gait 
changes could have affected him, but that it was difficult to 
determine whether the degenerative changes were part of the 
aging process or the result of some post-traumatic syndrome.

An October 2006 VA examination report shows that the examiner 
opined that the veteran's current back disability is as 
likely as not caused by his service-connected left ankle 
disability. A December 2006 addendum written by the October 
2006 VA examiner states that after reviewing the veteran's 
medical records, he believed that the veteran's current low 
back pain and degenerative disk disease were from his work 
injury and were not caused by his service-connected left 
ankle disability. There are no contrary medical opinions of 
record. 

As noted above, there are several January 2004 lay statements 
from individuals who attested to witnessing the veteran's 
orthopedic pain and mental problems and attributing them to 
his active duty service or a service-connected disability. 
However, these statements have no probative value in 
addressing the etiology of the veteran's current disability 
as opinions regarding medical causation require medical 
skills and must be made by medical experts. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Additionally, there is no 
competent medical evidence of a back disability for over 15 
years after discharge from active duty service and no 
competent medical evidence relating the veteran's current 
back disability to his active duty service. Therefore, the 
Board finds that entitlement to service connection for a back 
disability, to include as due to service-connected left ankle 
Achilles tendonitis, is not warranted on either a direct or 
secondary basis.

Increased Rating Claim

The veteran's service-connected depression has been rated by 
analogy to Major Depressive Disorder under Diagnostic Code 
9434. See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is assigned for depression when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events). 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9434.

The relevant medical evidence of record regarding the 
veteran's service-connected depression includes a December 
2004 mental status examination report which shows that the 
veteran complained of memory loss and sleep disturbance, but 
he attributed his sleep problems to his physical pain and not 
to his depression. On mental status examination, the veteran 
was cooperative, clean, neat, oriented and rational. There 
was no evidence of phobias or panic. His affect was depressed 
and anhedonia was noted. He was hypoactive. He reported that 
his appetite was fair and that he was suicidal in the past, 
but better now. He reported flashbacks, but there was no 
evidence of delusions, ideas of reference, paranoia, or 
schizophrenia. 

May 2005 VA treatment records show poor sleep, depressed 
mood, weight gain and low energy. He denied suicidal or 
homicidal ideations. On mental status examination, the 
veteran was fully oriented, well groomed, made good eye 
contact and had no evidence of psychomotor abnormalities. His 
speech was fluent and spontaneous. His mood was sad and his 
affect was congruent. His thought process was logical with no 
delusional content. The veteran denied auditory or visual 
hallucinations and his insight and judgment were intact. The 
examiner assigned a GAF score of 53.

A September 2006 VA examination report notes that the veteran 
reported being married and having two children. He described 
his relationship with his wife as "sometimes crazy" but 
said he had a perfect relationship with his children. He 
reported going to church twice a month, going to family 
gatherings only occasionally, and reading and watching 
television. He reported sleep problems due to physical pain. 
He said he had feelings of guilt and worthlessness, but that 
he enjoyed spending time with his children and was able to 
talk and laugh with them. The veteran said he had thoughts of 
hurting his in-laws because they were critical of him but 
that he had no plan or intention of hurting them. He alleged 
suicidal thoughts and auditory hallucinations but denied 
panic attacks.

On mental status examination, the veteran was fully oriented, 
clean and cooperative with a normal affect. His psychomotor 
activity and speech were unremarkable. His thought process 
and content were normal and there was no evidence of 
delusions. His judgment and insight were intact and there was 
no evidence of inappropriate, obsessive or ritualistic 
behavior. He had poor impulse control and episodes of 
violence. 

The examiner opined that the veteran's depression did not 
result in deficiencies in judgment or work, but did result in 
deficiencies in thinking, family relations and mood. The 
examiner assigned a GAF score of 45. VA treatment records 
from 2005 and 2006 show depressive symptoms similar to what 
was reported and observed in the May 2005 and September 2006 
examinations.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability. See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995). The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the percentage rating issue; 
rather, it must be considered in light of the actual symptoms 
of a psychiatric disorder (which provide the primary basis 
for the rating assigned). See 38 C.F.R. § 4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job). GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence pertaining to 
the assignment of an increased rating to 50 percent is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

After reviewing the medical evidence of record, the Board 
finds that a 50 percent disability rating, but no higher, is 
warranted for the veteran's service-connected depression. As 
noted above, a 50 percent disability rating requires reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

It has been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997). The veteran's GAF scores during the appeal 
period reflect significant symptoms and the examination 
reports reflect that the veteran suffers from depression, 
sadness, flattened affect, sleep disturbance, social 
isolation, past suicidal thoughts, and auditory and visual 
hallucinations.

While the record also shows the veteran has always been 
oriented and neatly and appropriately groomed with coherent 
and normal speech, logical thought processes, and no evidence 
of psychomotor abnormality, the veteran testified at two 
Board hearings. At those times, he was observed to 
demonstrate both somewhat flattened affect and some 
difficulty in mood. While the September 2006 VA examiner 
noted that the veteran's depression did not result in 
occupational impairment and the record indeed shows that the 
veteran is unemployed primarily because of physical ailments 
and not his depression, further medical development of the 
claim would not assist the Board in this inquiry. 
Additionally, the veteran has maintained a long-term 
marriage, reports a "perfect" relationship with his 
children, and enjoys leisure pursuits such as reading and 
watching television. As such, the Board finds that a 70 
percent disability rating is not warranted for the veteran's 
service-connected depression.

In making this decision, the Board has also considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision beyond the current granting of a 50 percent 
disability rating.  

TDIU Claim

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran is currently service connected for depression, 
rated as 50 percent disabling; residuals of cold injury, left 
lower extremity, rated as 30 percent disabling; residuals of 
cold injury, right lower extremity, rated as 30 percent 
disabling; depression associated with Achilles tendonitis, 
left ankle, rated as 30 percent disabling; and 
chondromalacia, patellar tendonitis, left knee, rated as 10 
percent disabling. His combined disability rating is higher 
than 80 percent. Thus, he does meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a).  The Board must now consider whether the veteran's 
service-connected disabilities render him unable to obtain 
and retain substantially gainful employment. Specifically, 
there must be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability. 38 C.F.R. §§ 3.340, 3.341, 
4.16

In evaluating whether the veteran's service- connected 
disability precludes substantially gainful employment, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has found that substantially 
gainful employment means work which is more than marginal and 
permits the individual to earn a "living wage." The ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment. See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991). A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
See Van Hoose v. Brown, 4 Vet. App. 361, (1993).

The record shows that the veteran is currently unemployed. 
Social Security Administration (SSA) records show that the 
agency determined the veteran was too disabled to work as of 
October 1993 on account of both service-connected and 
nonservice-connected disabilities. Specifically, SSA noted 
that because of the veteran's back, hand, left knee, high 
blood pressure and psychiatric disabilities, he was unable to 
work. An October 2005 VA examination report shows that the 
examiner opined that the veteran was not unemployable on 
account of his service-connected disabilities. The examiner 
stated that he found no objective evidence to support a 
finding that the veteran was unable to perform work or be 
employed. The September 2006 VA examination report shows that 
the examiner stated that the veteran was not unemployable on 
account of his depressive symptoms and that his depression 
did not impact his occupational capabilities.

In short, the record clearly shows that the veteran is too 
disabled to work on account of his multiple disabilities, to 
include his nonservice-connected back disability. However, 
the preponderance of the evidence is against a finding that 
his service-connected disabilities, by themselves, preclude 
the veteran from obtaining and maintaining all forms of 
substantially gainful employment. It follows that the 
evidence is not so evenly balanced so as to otherwise permit 
a favorable determination at this time.  38 U.S.C.A. § 
5107(b). As such, entitlement to a total rating based on 
individual unemployability is not warranted.


ORDER

Entitlement to service connection for a right ankle disorder, 
to include as secondary to service-connected left ankle 
Achilles tendonitis is denied.

Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected left ankle 
Achilles tendonitis is denied.

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected left ankle Achilles 
tendonitis is denied.

Entitlement to an initial disability rating of 50 percent for 
service-connected depression is granted. 

Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


